      Case 2:17-cr-00181-JTM-DMD Document 457 Filed 04/30/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                           *           CRIMINAL NO. 17-181-JTM-DMD

 VERSUS                                             *           SECTION: “H”

 CHAD ALLEN SCOTT                                   *
 RODNEY P. GEMAR
                                                    *

                                            *       *       *

                 JOINT MOTION FOR REVISED SCHEDULING ORDER

       NOW INTO COURT comes the United States of America, appearing through the

undersigned Trial Attorneys, and counsel for the Defendants, and respectfully moves the Court in

light of the recent continuance of the trial date in this case to November 2, 2020, to issue a revised

scheduling order reflecting the dates that the Government and counsel for the Defendants propose

in the Memorandum in Support, filed jointly with this Motion. The parties believe that the

proposed scheduling deadlines are reasonable, will ensure efficiency in the proceedings, and

should be adopted in this case.
     Case 2:17-cr-00181-JTM-DMD Document 457 Filed 04/30/20 Page 2 of 3




       The parties thus request that this Court issue an Order directing the parties to comply with

the scheduling deadlines listed in the Memorandum in Support.


                                             Respectfully submitted,

                                             Brian A. Benczkowski
                                             Assistant Attorney General for the Criminal Division
                                             Attorney for the United States
                                             Acting Under Authority Conferred by 28 U.S.C § 515

                                             _Charles A. Miracle____________________
                                             Charles A. Miracle (OH #67814)
                                             Assistant Deputy Chief
                                             Timothy A. Duree (TX #24065179)
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Criminal Division
                                             1400 New York Avenue, NW
                                             Washington, DC 20005
                                             (202) 616-2660
                                             timothy.duree2@usdoj.gov
                                             charles.miracle@usdoj.gov




                                                2
      Case 2:17-cr-00181-JTM-DMD Document 457 Filed 04/30/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to all counsel

of record.

                                             _Charles A. Miracle_______.
                                             Charles A. Miracle
                                             Assistant Deputy Chief
                                             U.S. Department of Justice




                                                3
